COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

MIGUEL ESTRADA,                                §
                                                                 No. 08-15-00275-CR
                                               §
                              Appellant,                           Appeal from the
                                               §
v.                                                                34th District Court
                                               §
                                                               of El Paso County, Texas
THE STATE OF TEXAS,                            §
                                                                 (TC# 20140D03119)
                                               §
                               Appellee.
                                               §

                                MEMORANDUM OPINION

       Miguel Estrada appeals his conviction of aggravated assault with a deadly weapon,

enhanced by two prior felony convictions. After a jury found Appellant guilty, the trial court

found the enhancement paragraphs true and assessed Appellant’s punishment at imprisonment

for a term of twenty-six years. We affirm.

                                   FRIVOLOUS APPEAL

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional

evaluation of the record demonstrating why, in effect, there are no arguable grounds to be

advanced. See In re Schulman, 252 S.W.3d 403, 406 n.9 (Tex.Crim.App. 2008)(“In Texas, an
Anders brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent legal

authorities.”); High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). Counsel has notified the

Court in writing that he has delivered a copy of counsel’s brief and the motion to withdraw to

Appellant, and he has advised Appellant of his right to review the record, file a pro se brief, and

to seek discretionary review.      Kelly v. State, 436 S.W.3d 313, 318-20 (Tex.Crim.App.

2014)(setting forth duties of counsel). Counsel also provided Appellant with a form motion for

access to the appellate record. Appellant has been provided access to the record and he has filed

a pro se brief.

        We have carefully reviewed the record, counsel’s brief, and Appellant’s pro se brief. We

agree that the appeal is wholly frivolous and without merit, and we find nothing in the record that

might arguably support the appeal. A further discussion of the issues advanced in Appellant’s

pro se brief would add nothing to the jurisprudence of the state. The judgment of the trial court is

affirmed.

                                              STEVEN L. HUGHES, Justice
September 14, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                               -2-